Citation Nr: 1209766	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  07-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of a fracture of the right fifth metacarpal bone.

2.  Entitlement to a disability rating greater than 30 percent for a right scaphoid fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in January 2009 before a Veterans Law Judge who subsequently retired from the Board and a copy of the hearing transcript has been added to the record.  In October 2011, the Veteran was provided with an opportunity to request another Board hearing before a different Veterans Law Judge.  He did not respond.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.707, 20.717. 

In April 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, as is explained below in greater detail, the issue of entitlement to a disability rating greater than 30 percent for a right scaphoid fracture with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The competent evidence shows that the Veteran's service-connected residuals of a fracture of the right fifth metacarpal bone has healed completely and is not manifested by any residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a fracture of the right fifth metacarpal bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Code (DC) 5230 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in February 2006, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his service-connected residuals of a fracture of the right fifth metacarpal bone ("right fifth finger fracture") had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an increased rating for a right fifth finger fracture.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the how VA determines the disability rating and effective dates was provided in February 2007, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the February 2006 letter was issued to the appellant and his service representative prior to the July 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  As noted in the Introduction, after the Veterans Law Judge who held the hearing in this case retired, the Veteran was offered the opportunity to have another hearing before a different Veterans Law Judge.  He did not respond.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.707, 20.717.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran was afforded VA examinations in June 2006 and in July 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  As is explained below in greater detail, because it appears that the Veteran's service-connected right fifth finger fracture has healed completely and is not manifested by any residuals, additional examination is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected right fifth finger fracture is more disabling than currently evaluated.  He specifically contends that he is unable to use his right hand due to his service-connected right fifth finger fracture.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right fifth finger fracture currently is evaluated as zero percent disabling (non-compensable) by analogy to 38 C.F.R. § 4.71a, DC 5230 (limitation of motion of the ring or little finger).  A maximum zero percent rating is assigned under DC 5230 for any limitation of motion of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  See 38 C.F.R. § 4.71a, DC 5230 (2011).  Because the Veteran is in receipt of the maximum disability rating available under DC 5230, the Board also will consider other potentially applicable DC's in the Rating Schedule.  A maximum zero percent rating also is assigned under DC 5227 for favorable or unfavorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand).  See 38 C.F.R. § 4.71a, DC 5227 (2011).  A Note to DC 5227 provides that evaluation as amputation should be considered and whether an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, multiple involvements of the metacarpal and carpal joints of the upper extremities are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claim for an increased (compensable) rating for his service-connected residuals of a fracture of the right fifth metacarpal bone ("right fifth finger fracture").  The Veteran has contended that his service-connected right fifth finger fracture prevents him from being able to use his right hand.  The competent evidence does not support his assertions, however.  It demonstrates instead that the Veteran's service-connected right fifth finger fracture has healed completely and is not manifested by any residuals.  For example, on VA joints examination in June 2006, no complaints were noted.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that he was not working.  His history included a fifth metacarpal fracture in 1966 "while changing a tire."  He had been in a cast for 10 weeks following this injury.  The Veteran experienced pain, weakness, and stiffness.  He also reported flare-ups of pain twice a month which he rated as 6/10 on a pain scale (with 10/10 being the worst pain).  He denied any incapacitating episodes in the previous 12 months.  Range of motion testing of the right hand showed a full range of motion in the metacarpophalangeal (MCP) joints, the proximal interphalangeal (PIP) joints, and the dorsal interphalangeal (DIP) joints.  There was no pain or palpable nodes.  Right hand strength was 5/5.  There also was a trigger finger at the right index finger which caused pain on motion.  X-rays of the right hand showed a stable old healed fifth metacarpal fracture.  The VA examiner stated that there was no weakened movement, excess fatigability with use, incoordination, or pain on use of the right fifth metacarpal.  This examiner also stated that the Veteran lost zero degrees of functional range of motion following repetitive exercise.  The diagnoses included a healed fifth metacarpal and stenosing tenosynovitis at the right index and ring fingers.

Following VA general medical examination in June 2006, it was noted that there were apparent trigger fingers at the right index and third finger "per ortho."

On private outpatient treatment with Robin R. Hughes, M.D., M.P.H., in September 2006, no relevant complaints were noted.  The Veteran's history included "difficulty opening and closing his hands.  He has a trigger finger noted to the right index finger."  The Veteran reported that he had retired in July 2006 after working for the city of Tampa, Florida, for 20 years as a carpenter.  Physical examination showed grip strength of 32 pounds on the right and 60 pounds on the left and stiffness and trigger finger in the right index finger.  The impressions included trigger finger of the right index finger.

VA outpatient treatment records dated in 2005 and 2006 show that the Veteran received several injections in the second (index) and third (long) fingers of the right hand due to recurrent trigger fingers.

In a March 2007 statement, the Veteran disagreed with the findings from the June 2006 VA examination because, in his view, they were not an accurate representation of the disability that he experienced as a result of his service-connected right fifth finger fracture.  He stated that his right little finger was not very painful and he was not experiencing a flare-up of pain at the time of this examination.

The Veteran testified at his January 2009 Board hearing that he experienced daily pain as a result of his service-connected right fifth finger fracture.  See Board hearing transcript dated January 16, 2009, at pp. 6.  He rated this daily pain as 2-3/10 on a pain scale.  He also denied experiencing any flare-ups of pain in his right fifth finger.  Id., at pp. 9.

On VA outpatient treatment in May 2009, the Veteran's complaints included tenosynovitis of the right hand.  Physical examination of the right hand showed a full active range of motion in all digits with overt triggering in the right long finger, no palpable nodule, and it was neurovascularly intact.  The impressions included flexor tenosynovitis of the right long finger.

On VA examination in July 2009, the Veteran complained that his right fifth metacarpal joint "still gets sore now and then but doesn't bother him a great deal."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, and noted that there was no recent documentation of any treatment for the old right fifth metacarpal injury in the Veteran's electronic VA medical records.  The Veteran stated that "the wrist is the main problem these days."  The Veteran was right-hand dominant.  There was no overall decrease in hand strength, no decrease in hand dexterity, and no history of flare-ups of joint symptoms.  Range of motion testing of the little (or ring) finger showed no objective evidence of pain on active range of motion, no limitation of motion, no objective evidence of pain following repetitive motion, and no additional limitation of motion.  Range of motion testing of the remaining digits of the right hand was all within normal limits.  There was no amputation of a digit or part of a digit, no ankylosis or deformity of 1 or more digits, no decreased strength for pushing, pulling, or twisting, and no decreased dexterity for twisting, probing, writing, touching, and expression.  There was no bony deformity/instability/pain over the fifth metacarpal joint.  The Veteran was able to pick up and uncap a ball point pen, write his initials, and re-cap the pen without difficulty.  X-rays of the right hand showed an old fracture of the fifth metacarpal joint.  The Veteran stated that he had retired in 2006 due to hernias and a back problem.  The diagnosis was remote fracture of the right fifth metacarpal which was healed and had no residuals.

The Board acknowledges the Veteran's lay assertions and hearing testimony that his service-connected residuals of fracture of the right fifth metacarpal bone ("right fifth finger fracture") are more disabling than currently evaluated.  The competent evidence does not support his assertions, however.  It demonstrates instead that the Veteran's service-connected right fifth finger fracture has healed completely and is not manifested by any residuals (as seen on VA examination in July 2009).  The competent evidence (in this case, VA outpatient treatment records) also shows that the Veteran's right hand disability has been manifested by trigger fingers in the right index and long fingers but not in the right little (or fifth) finger (as seen on VA outpatient treatment in 2005-2006).  This evidence also suggests that the Veteran's right hand disability has been manifested by flexor tenosynovitis in the right long finger but not in the right little (or fifth) finger (as seen on VA outpatient treatment in May 2009).

The Board observes that, although the Veteran is in receipt of the maximum zero percent rating under DC 5230 for his service-connected right fifth finger fracture, consideration of other potentially applicable DC's in the Rating Schedule would not result in an increased (compensable) rating for this disability.  The Board acknowledges in this regard that the June 2006 VA examiner diagnosed the Veteran as having stenosing tenosynovitis at the right little (or fifth) finger.  A minimum compensable 10 percent rating for tenosynovitis requires x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, however.  See 38 C.F.R. § 4.71a, DC 5024 (2011).  The competent evidence shows that the Veteran's right fifth finger fracture is not manifested by the involvement of any other joints.  Repeated right hand x-rays taken during the pendency of this appeal have shown only an old healed fracture of the right fifth metacarpal joint.  Subsequent VA outpatient treatment records and examination reports also failed to confirm the June 2006 diagnosis of stenosing tenosynovitis at the right little (or fifth) finger.  The Veteran also is not entitled to a compensable disability rating for his service-connected right fifth finger fracture under DC 5227.  Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating available under DC 5227, the Note to DC 5227 suggests that, where ankylosis of the little finger is present, evaluation as amputation and/or for any resulting limitation of motion of other digits or interference with the overall function of the hand also should be considered.  There is no competent evidence, however, suggesting that the Veteran experiences right little (or fifth) finger ankylosis resulting in any limitation of motion of other digits of the hand or interference with the overall function of the right hand such that a separate evaluation is warranted under the Note to DC 5227.  See 38 C.F.R. § 4.71a, DC 5227 (2011).  Thus, the Board finds that the Veteran is not entitled to an increased (compensable) rating for his service-connected right fifth finger fracture under other potentially applicable DC's in the Rating Schedule.

The Veteran also has contended that he is entitled to a 10 percent rating for his service-connected right fifth finger fracture due to the daily pain that he experiences as a result of this disability.  The competent evidence does not support the Veteran's assertions concerning daily pain in the right fifth finger, however.  It shows instead that, on repeated outpatient treatment and examinations conducted during the pendency of this appeal, the Veteran's right fifth finger had a full active range of motion without pain in the metacarpal joint (or any other joint in that finger).  The June 2006 VA examiner stated that there was no weakened movement, excess fatigability with use, incoordination, or pain on use of the right fifth metacarpal.  This examiner also stated that the Veteran lost zero degrees of functional range of motion following repetitive exercise.  Range of motion testing of the little (or fifth) finger on VA examination in July 2009 also showed no objective evidence of pain on active range of motion, no limitation of motion, no objective evidence of pain following repetitive motion, and no additional limitation of motion.  The Veteran himself specifically denied experiencing any daily pain in his right fifth finger at his July 2009 VA examination, reporting instead that, although he experienced occasional soreness, this finger did not "bother him a great deal."  Thus, even applying the DeLuca factors, the Board finds no support for assigning an increased (compensable) rating for the Veteran's service-connected right fifth finger fracture.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates entitlement to an increased (compensable) disability rating for his service-connected residuals of a fracture of the right fifth metacarpal bone.  Accordingly, the Board finds that the criteria for an increased (compensable) disability rating for service-connected residuals of a fracture of the right fifth metacarpal bone have not been met.

The Board finally finds that, because the Veteran has experienced the same level of disability due to his service-connected fracture of the right fifth metacarpal bone throughout the pendency of this appeal, consideration of staged ratings is not required.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected residuals of a fracture of the right fifth finger ("right fifth finger fracture").  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  The Board notes in this regard that the Veteran currently is in receipt of the maximum schedular rating available for his service-connected right fifth finger fracture.  See 38 C.F.R. § 4.71a, DC 5230 (2011).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected right fifth finger fracture is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right fifth finger fracture.  This is especially true because the zero percent rating currently assigned for the Veteran's right fifth finger fracture contemplates no current disability (as seen on VA examination in July 2009 when the fracture was completely healed and resulted in no residuals).  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in June 2006 that he was not working.  It appears that the Veteran retired in July 2006 after working for 20 years as a carpenter for the city of Tampa, Florida.  He subsequently reported at his VA examination in July 2009 that he had retired in July 2006 due to hernias and a back problem and not due to his service-connected right fifth finger fracture.  He did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected right fifth finger fracture at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for residuals of a fracture of the right fifth metacarpal bone is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim for a disability rating greater than 30 percent for a right scaphoid fracture with traumatic arthritis ("right wrist fracture") can be adjudicated.

The Veteran contends that his service-connected right wrist fracture is more disabling than currently evaluated.  He testified to this effect before the Board in January 2009.  The Veteran's service-connected right wrist fracture currently is evaluated as 30 percent disabling effective June 8, 2005, by analogy to 38 C.F.R. § 4.71a, DC 5215-5214 (limitation of motion of the wrist-ankylosis of the wrist).  See 38 C.F.R. § 4.71a, DC 5215-5214 (2011).  In contrast to the Veteran's increased rating claim for a right fifth finger fracture (discussed above), he is not in receipt of the maximum disability rating for his service-connected right wrist fracture.  Id.

The Board notes that the Veteran's most recent VA joints examination occurred in July 2009.  The Board also notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA joints examination in July 2009, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected right wrist fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for a right wrist fracture in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right scaphoid fracture with traumatic arthritis.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any right wrist disability/ies currently experienced by the Veteran, if possible.  The examiner should state whether the Veteran experiences right wrist ankylosis in any position except favorable or whether he experiences unfavorable right wrist ankylosis in any degree of palmar flexion or with ulnar or radial deviation.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


